DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAELA CASE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1982

                         [November 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No. 50-2021-MH-
001908-XXXX-NB.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jacqueline I.
Kurland, Assistant Attorney General, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.